     6:17-cv-01636-TMC           Date Filed 02/18/20   Entry Number 68      Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA


Raymond Doricchi,                                 C. A. NO. 6:17-cv-01636-TMC

                    Plaintiff,
v.                                               DEFENDANT GREENVILLE
                                                   COUNTY SHERIFF’S
Greenville County Sheriff’s                       DEPARTMENT’S 26(a)(3)
Department, et al.                               PRE-TRIAL DISCLOSURES

                    Defendant.




      The defendant submits the following in response to Rule 26(a)(3) Pre-Trial Disclosures.


       (i)    The name and, if not previously provided, the address and telephone number
of each witness, separately identifying those whom the party expects to present and those
whom the party may call if the need arises;

             A.     Defendant expects to call:

                    1.      Jeremy Jones
                    2.      Sgt. H. Weinmueller
                    3.      Lt. Scot Brewer
                    4.      Lt. M. A. East
                    5.      Deputy Avigliano - served warrant(s)/obtained
                            statement(s)
                    6.      Justin Lanford - responded to GMH and transported
                            plaintiff to Detention Center.
                    7.      Judge Thompson issued warrants.
                    8.      Judge O’Brien issued warrant for Polk County Fugitive
                    9.      Kera Bennick - Property & Evidence
                    10.     Jennifer Joley - Property & Evidence
                    11.     James W. Armstrong - See Drug Analysis Test
                    12.     Miles Dean Bryant - See statement
                    13.     Larry Burger
                    14.     Medical personnel who rendered care and/or treatment to
      6:17-cv-01636-TMC         Date Filed 02/18/20       Entry Number 68     Page 2 of 3




                              the plaintiff
                              a.     L. Chase Allen, MD
                              b.     B. F. Tripp Masters, III, MD

               B.      Defendants may call:

                       1.     Capt. James Beaver
                       2.     Judge Stilwell
                       3.     Judge Cagle
                       4.     Judge Ayers
                       5.     Judge Metz Looper
                       6.     Ryan Holloway, Solicitor’s Office
                       7.     Jennifer Joley - Property & Evidence
                       8.     Michael Robert Koerner, MD
                       9.     Jacqueline Wiles
                       10.    Kate Wessinger
                       11.    Lauren Lapierre, RN
                       12.    Patricia Love, RC
                       13.    Teresa Oldson, MD

       (ii)    The designation of those witnesses whom testimony is expected to be

presented by means of a deposition and, if not taken stenographically, a transcript of the

pertinent portions of the deposition testimony; and

                       None, upon information and belief.

       (iii)   [A]n appropriate identification of each document or other exhibit,

including summaries of other evidence, separately identifying those which the party expects to

offer and those which the party may offer if the need arises.

               A.      Defendant expects to offer:

                       1.     Memo of Capt. M. A. East to Sheriff Steve Loftis dated 5/12/15;
                       2.     Response to Resistance/Aggression dated 5/9/15
                       3.     Incident Report/Supplemental of Jeremy Jones dated 5/9/15
                       4.     Supplemental Report of Justin Lanford dated 5/10/15
                       5.     Witness Statement of Miles Dean Bryant dated 5/9/15
                       6.     Property & Evidence forms

                                            Page 2 of 3
     6:17-cv-01636-TMC        Date Filed 02/18/20       Entry Number 68     Page 3 of 3




                      6.     Public Safety Laboratory Analysis Request & Drug Analysis forms
                      7.     Arrest Warrant 2015A2330203896, Resisting/Resisting Arrest
                      8.     Arrest Warrant 2015A2330203897, Drugs/Possession of less than
one gram of meth or cocaine base
                      9.     Arrest Warrant 2015A2330203894, Disorderly/Public Disorderly
Conduct
                      10.    Arrest Warrant 2015A2330203899, Report/Giving False
Information to law enforcement
                      11.    Arrest Warrant 2015A2330203898, Ordinance/Possession of Drug
Par
                      12     Indictment Records
                      13.    Chain of Custody Report(s)
                      14.    CAD reports, 911 calls and/or Radio Traffic
                      15.    Criminal record of plaintiff
                      16.    Prior arrest record of plaintiff

              B.     Defendant may offer:

                     1.      Training file of Jeremy Jones
                     2.      Medical records of the plaintiff.
                     3.      General Order 205, Response to Resistance/Aggression
                     4.      SC Code of Ordinances, Article III: Drug Paraphernalia



                                    Respectfully submitted,

                                    CHAPMAN, HARTER & HARTER, P.A.


                                    s/ Russell W. Harter, Jr.
                                    Russell W. Harter, Jr., Fed. Bar No. 1753
                                    Carly Harter Davis, Fed. Bar No.: 11397
                                    14 Lavinia Avenue
                                    Post Office Box 10224
                                    Greenville, SC 29603
                                    864/233-4500
                                    864/232-1710 (fax)
                                    E-mail: rwhjr@chhlaw.net
                                    ATTORNEY FOR DEFENDANT
                                    GREENVILLE COUNTY SHERIFF’S
                                    DEPARTMENT (OFFICE)

Greenville, South Carolina
February 18, 2020

                                          Page 3 of 3
